TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00475-CR



                               Thomas Lee Fernandez, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
       NO. D-1-DC-11-300696, HONORABLE JIM CORONADO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Thomas Lee Fernandez pleaded guilty to the offense of aggravated sexual

assault of a child. He has now filed a pro se notice of appeal from his judgment of conviction.

However, the district court has certified that this is a plea-bargain case, the defendant has no right

of appeal, and the defendant has waived the right of appeal. See Tex. R. App. P. 25.2(a)(2), (d).

Accordingly, we dismiss the appeal.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed

Filed: August 22, 2013

Do Not Publish